           Case 20-03196 Document 12 Filed in TXSB on 07/14/20 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS                                                  ENTERED
                                                                                                               07/14/2020
                                    HOUSTON DIVISION
    IN RE:                                                               §     CHAPTER 11
    WHITING PETROLEUM CORPORATION, et al.2                               §
           DEBTORS.                                                      §     CASE NO. 20-32021 (DRJ)
                                                                         §
                                                                         §
    WHITING OIL AND GAS CORPORATION                                      §
          PLAINTIFF,                                                     §     Adv. Pro. No. 20-03196
                                                                         §
    v.                                                                   §
                                                                         §
    BNN WESTERN, LLC                                                     §
         DEFENDANT.                                                      §
                                                                         §

          AGREED SCHEDULING ORDER FOR BRIEFING AND ARGUMENT ON
                   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                    (Docket No. 11)
          Under the authority of FED. R. BANKR. P. 7016 and FED. R. CIV. P. 16, it is hereby

ORDERED that the following deadlines and settings shall apply in the above-styled adversary:


                         Event                                                   Deadline

    Plaintiff’s Initial Disclosures Pursuant to Fed.                           July 7, 2020
    R. Civ. P. 26(a)(1):

    Defendant’s Answer to Complaint:                                          July 24, 2020

    Defendant’s Response to Plaintiff’s Motion for                            July 24, 2020
    Summary Judgment and Defendant’s Cross-
    Motion for Summary Judgment (if any):

    Defendant’s Answer to Plaintiff’s Rejection                               July 24, 2020
    Motion



2
  The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
number, are: Whiting Canadian Holding Company Unlimited Liability Corporation (3662); Whiting Petroleum
Corporation (8515); Whiting US Holding Company (2900); Whiting Oil and Gas Corporation (8829); and Whiting
Resources Corporation (1218). The location of the debtors’ service address is: 1700 Lincoln Street, Suite 4700,
Denver, Colorado 80203.



26144626v.6
         Case 20-03196 Document 12 Filed in TXSB on 07/14/20 Page 2 of 2




                     Event                                          Deadline

 Defendant’s Initial Disclosures Pursuant to                      July 24, 2020
 Fed. R. Civ. P. 26(a)(1):

 Plaintiff’s Reply to Defendant’s Response to            July 29, 2020 at 4:00 p.m. (CT)
 Plaintiff’s Motion for Summary Judgment and
 Plaintiff’s Response to Defendant’s Cross-
 Motion for Summary Judgment

 Defendant’s Reply to Plaintiff’s Response to            July 31, 2020 at 4:00 p.m. (CT)
 Defendant’s Cross-Motion for Summary
 Judgment

 Hearing on Plaintiff’s Motion for Summary                        August 5, 2020
 Judgment and Defendant’s Motion for                   at 11:00 a.m.
 Summary Judgment (if any):

 CCCCCCCCCCCCCCCCCC
 Pre-Trial Motions (if needed)                               CCCCCCCCCCCCCCC
                                                             [5 days before trial date]

 CCCCCCCCCC
 Trial (if needed)                                                   CCCCC
                                                                     [TBD]
  Scheduling Conference                                8/5/2020 at 11:00 a.m.

        It is further ordered that changes to this Scheduling Order may only be made by agreement

of the Parties or by further order of this Court, and Plaintiff and Defendant can seek relief from

these deadlines for cause shown should they become impracticable.

Signed:
    Signed: July 10, 2020.

                                               ____________________________________
                                             DAVID R. JONES
                                               DAVID  R. JONES
                                             UNITED STATES  BANKRUPTCY JUDGE
                                                UNITED STATES BANKRUPTCY JUDGE




26144626v.6
